On Petition foe a Reheaeing.
McBeide, J. —
A petition for a rehearing by the State is based on an evident misapprehension of the scope and effect of the original opinion.
While it is true that a prosecution which is in fact instituted and carried on to final judgment by or in the interest of a guilty person, to enable him to defeat justice, and escape merited punishment (he in person, or by his instruments managing both sides), may be treated as void by the State, and ignored, on the ground that the State is not in fact in any sense a party to it, and therefore not bound by it, this is not true where the State is in fact a party to the proceeding. Where a prosecution is in fact regularly commenced by the prosecuting attorney, and is thereafter carried to final judgment, the "State being represented throughout by its sworn officer, the prosecuting attorney, such j udgment is not void because the prosecutor was corrupted during the pend-ency of the proceeding. The State is a party to such judgment. The conduct of its unworthy representative, conspiring with the guilty party may render it voidable, but it can not be ignored.
Petition for rehearing overruled.